 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Federal Trade Commission,                           No. CV-20-00047-PHX-DWL
10                  Plaintiff,                           ORDER
11   v.
12   James D Noland, Jr., et al.,
13                  Defendants.
14
15          On January 13, 2020, the Court granted Plaintiff Federal Trade Commission’s
16   (“FTC”) motion for a temporary restraining order (“TRO”) in this case. (Doc. 21.) The

17   order granted broad equitable relief, freezing the Defendants’ assets and transferring
18   control of the Corporate Defendants, Success by Media LLC and Success by Media

19   Holdings Inc., to a court-appointed receiver. (Id.)

20          The next day, the Corporate Defendants moved to modify the TRO pursuant to Rule
21   65(b)(4). (Doc. 22.) The Corporate Defendants are concerned about payroll and existing
22   debt obligations and ask the Court to lift the asset freeze so they can meet those obligations.

23   (Id.) After the Court ordered an expedited response from the FTC (Doc. 23), the FTC

24   opposed the Corporate Defendants’ motion, arguing that the court-appointed receiver could

25   authorize payments to meet the Corporate Defendants’ obligations (Doc. 24). The Court

26   then invited a reply from the Corporate Defendants. (Doc. 25.) In their reply, the Corporate
27   Defendants reiterate their request for modification and state their “intent to go forward on
28   parallel tracks in their efforts to preserve the human and material assets of SBM. One track
 1   is to obtain emergency relief from the Court, and the other track is to cooperate with the
 2   temporary receiver.” (Doc. 32.)
 3          Now that the Court has received a full set of expedited briefing, it is prepared to
 4   decide this matter without a hearing. Cf. SEC v. Path America, LLC, 2015 WL 5675811
 5   *1 (W.D. Wash. 2015) (stating that “justice does not require that it hear” a motion under
 6   Rule 65(b)(4)).
 7          The motion will be denied because the Court doesn’t need to modify the TRO to
 8   facilitate payment of the Corporate Defendants’ debt and payroll obligations. Under the
 9   terms of the TRO, the temporary receiver assumed full control of the Corporate
10   Defendants. (Doc. 21 at 16.) Included in that power is the authority to “[m]ake payments
11   and disbursements from the receivership estate that are necessary or advisable for carrying
12   out the . . . the authority granted by[] this Order.” (Id. at 17-18.) To that end, the temporary
13   receiver may “apply to the Court for prior approval of any payment of any debt or
14   obligation incurred by the [Corporate Defendants].” (Id., emphasis added.)
15          The TRO, then, contemplates a process through which the Corporate Defendants
16   can meet their debt and payroll obligations. Debts of the Corporate Defendants were
17   explicitly contemplated, and the Court sees no reason why payroll would be excluded.
18   Under the terms of the TRO, there is no prohibition on the Corporate Defendants meeting
19   their prior obligations. The only difference is that the receiver will be authorizing these
20   payments. If Corporate Defendants want these payments made, they need only comply
21   with the TRO and provide the receiver with all required information. Only one “track” is
22   necessary.
23          …
24          …
25          …
26          …
27          …
28          …


                                                  -2-
 1         Accordingly, IT IS ORDERED that the Corporate Defendants’ motion to modify
 2   (Doc. 22) is denied. The Court also notes that the FTC, in its response, raised several
 3   allegations of noncompliance with the TRO. (Doc. 26 at 2-4.) Because of the expedited
 4   briefing schedule, the Court will not address those issues here. The FTC remains free to
 5   raise those concerns through a separate motion.
 6         Dated this 16th day of January, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
